              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE LEWIS,                             :
    Plaintiff                            :
                                         :          No. 1:19-cv-1504
             v.                          :
                                         :          (Judge Rambo)
SUPERINTENDENT                           :
MASON, et al.,                           :
    Defendants                           :

                               MEMORANDUM

      This matter is before the Court pursuant to the motion for summary judgment

(Doc. No. 66) filed by Defendants Superintendent Mason (“Mason”), C/O Jones

(“Jones”), C/O Roxby (“Roxby”), Lieutenant Contreras (“Contreras”), Lieutenant

Klick (“Klick”), C/O Zabresky (“Zabresky”), and C/O Phan (“Phan”). The motion

is fully briefed and ripe for disposition.

I.    BACKGROUND

      On September 30, 2019, while incarcerated at the former State Correctional

Institution Retreat in Hunlock Creek, Pennsylvania (“SCI Retreat”), pro se Plaintiff

Andre Lewis (“Plaintiff”) initiated the above-captioned action by filing a motion for

a preliminary injunction and temporary restraining order against Defendants Mason

(“Mason”), Deputy Banta (“Banta”), Deputy Stedler (“Stedler”), Jones, Roxby, and

Contreras. (Doc. No. 1.) On September 5, 2019, Plaintiff filed a complaint pursuant

to 42 U.S.C. § 1983 against Defendants John E. Wetzel (“Wetzel”), Mason, Captain
Eustice (“Eustice”), Klick, Contreras, Zabresky, Phan, Jones, Roxby, and C/O

Gruden (“Gruden”). See Lewis v. Wetzel, No. 1:19-cv-1543 (M.D. Pa.). In an Order

entered on September 11, 2019, the Court consolidated these actions because they

“involve several of the same Defendants, arise from a common set of operative facts,

and involve common questions of law.” (Doc. No. 7 at 2.)

      On December 2, 2019, Defendants filed a motion for a more definite statement

pursuant to Rule 12(e) of the Federal Rules of Civil Procedure. (Doc. No. 23.) On

January 24, 2020, the Court received from Plaintiff a document in which he stated

that he wished to dismiss Banta and Stedler as Defendants. (Doc. No. 29.) Plaintiff

also stated that he wanted to “withdraw this suit with leave to amend the complaint.”

(Id.) In an Order dated January 27, 2020, the Court dismissed Defendants Banta and

Stedler with prejudice and granted Plaintiff leave to file an amended complaint

within thirty (30) days. (Doc. No. 31.) On February 5, 2020, the Court received a

letter from Plaintiff, asking to withdraw his suit with leave to amend or refile the

complaint. (Doc. No. 33.) In an Order dated February 10, 2020, the Court directed

Plaintiff to either file his amended complaint by February 26, 2020 or notify the

Court by that date if he wished to voluntarily dismiss the above-captioned action.

(Doc. No. 34.)




                                         2
       The Court received Plaintiff’s amended complaint on February 21, 2020.

(Doc. No. 35.)1 In his amended complaint, Plaintiff named Mason, Contreras, Phan,

Zabresky, Jones, Roxby, Klick, and Wetzel as Defendants. (Doc. No. 35.) He avers

that from June 27-29, 2019, while he was incarcerated at SCI Retreat, Defendants

Phan, Jones, Roxby, Klick, Contreras, and Zabresky “all denied [him] liquid. They

turned off all [his] cell water trying to kill [him] by dehydration.” (Id. at 5.) Plaintiff

notified Defendant Mason of the lack of water on June 28, 2019 and alleges that she

responded by telling him to stop “giving [her] staff a hard time.” (Id.) Plaintiff did

not receive water until 5:00 a.m. on June 29 or 30, 2019 “after a medical emergency.”

(Id.) He maintains that he “suffered dehydration, chest pains, craps, and shortness

of breath,” and that a Registered Nurse “had to call for help to hydrate [him] and

give [him a] breathing treatment.” (Id.) Plaintiff asserted violations of his First and

Eighth Amendment rights. (Id. at 3.)

       Defendants filed a motion to dismiss the amended complaint on March 10,

2020. (Doc. No. 37.) Plaintiff did not file a response. In a Memorandum and Order

dated April 23, 2020, the Court granted in part and denied in part the motion to

dismiss. (Doc. Nos. 40, 41.) Specifically, the Court granted the motion as to


1
 In an Order dated February 25, 2020, the Court denied as moot Defendants’ motion for a more
definite statement given that Plaintiff had filed an amended complaint. (Doc. No. 36.)

                                             3
Plaintiff’s claims against Defendant Wetzel and his First Amendment retaliation

claim but denied it as to his Eighth Amendment claims against Defendants Mason,

Contreras, Phan, Zabresky, Jones, Roxby, and Klick. (Id.) The Court granted

Plaintiff leave to file a second amended complaint and advised him that if he did not

file a second amended complaint this matter would proceed on his Eighth

Amendment claims only. (Id.)

      On May 20, 2020, the Court received from Plaintiff a letter indicating that he

would not be filing a second amended complaint. (Doc. No. 44.) Accordingly, in

an Order dated May 21, 2020, the Court dismissed Defendants Wetzel, Eustice, and

Gruden; noted that this matter would proceed as to Plaintiff’s Eighth Amendment

claims against Defendants Mason, Contreras, Phan, Zabresky, Jones, Roxby, and

Klick; and directed the parties to complete discovery by November 18, 2020. (Doc.

No. 45.)

      After receiving an extension of time to file dispositive motions (Doc. Nos. 64,

65), Defendants filed their motion for summary judgment on February 4, 2021.

(Doc. No. 66.) They filed their statement of material facts (Doc. No. 68) on February

5, 2021, and their brief in support on February 26, 2021 (Doc. No. 73). In its March

1, 2021 Order, the Court informed the parties that, pursuant to Paladino v. Newsome,

885 F.3d 203 (3d Cir. 2018), it would consider the exhaustion issue in the context of

                                         4
summary judgment, and by doing so, would consider matters outside the pleadings

in its role as factfinder. (Doc. No. 75.) Accordingly, the Court directed Plaintiff to

respond to Defendants’ motion within ninety (90) days. 2 (Id.) On April 5, 2021,

Plaintiff filed what was originally docketed as a cross-motion for summary judgment

and a brief in support thereof. (Doc. Nos. 77, 78.) On April 20, 2021, however, the

Court received a letter from Plaintiff asking that his motion for summary judgment

be treated as his response to Defendants’ motion. (Doc. No. 79.) In an Order entered

that same day, the Court directed the Clerk of Court to terminate Plaintiff’s motion

and amend the docket to reflect that Doc. Nos. 77 and 78 were Plaintiff’s response

to Defendants’ motion, and noted that Defendants could file a reply brief within

fourteen (14) days. (Doc. No. 80.)

II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) requires the court to render summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[T]his standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for


2
  On February 18, 2021, the Court granted Plaintiff’s motion for an extension of time to respond
to Defendants’ motion for summary judgment and directed him to file his response within ninety
(90) days of the date on which Defendants filed their brief in support. (Doc. Nos. 70, 71.)
                                               5
summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence would

affect the outcome of the case under applicable substantive law. Id. at 248; Gray v.

York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material

fact is “genuine” if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the court

must view the facts and all reasonable inferences in favor of the nonmoving party.

Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963

F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co., 862 F.2d 56, 59

(3d Cir. 1988). To avoid summary judgment, however, the nonmoving party may

not rest on the unsubstantiated allegations of his or her pleadings. When the party

seeking summary judgment satisfies its burden under Rule 56 of identifying

evidence which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with affidavits,

depositions, answers to interrogatories or the like in order to demonstrate specific

material facts which give rise to a genuine issue. Celotex Corp. v. Catrett, 477 U.S.

                                          6
317, 324 (1986). The party opposing the motion “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Electric

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When Rule 56 shifts the

burden of production to the nonmoving party, that party must produce evidence to

show the existence of every element essential to its case which it bears the burden

of proving at trial, for “a complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir.

1992).

      In determining whether an issue of material fact exists, the court must

consider the evidence in the light most favorable to the nonmoving party. White,

826 F.2d at 59. In doing so, the Court must accept the nonmovant’s allegations as

true and resolve any conflicts in his favor. Id. (citations omitted). However, a party

opposing a summary judgment motion must comply with Local Rule 56.1, which

specifically directs the oppositional party to submit a “statement of the material

facts, responding to the numbered paragraphs set forth in the statement required [to

be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the

statement required to be served by the moving party will be deemed to be admitted.”

                                          7
L.R. 56.1. A party cannot evade these litigation responsibilities in this regard simply

by citing the fact that he is a pro se litigant. These rules apply with equal force to

all parties. See Sanders v. Beard, No. 09-CV-1384, 2010 WL 2853261, at *5 (M.D.

Pa. July 20, 2010) (pro se parties “are not excused from complying with court orders

and the local rules of court”); Thomas v. Norris, No. 02-CV-01854, 2006 WL

2590488, at *4 (M.D. Pa. Sept. 8, 2006) (pro se parties must follow the Federal Rules

of Civil Procedure).

III.   STATEMENT OF MATERIAL FACTS 3

       The DOC’s administrative remedy process, set forth in DC-ADM 804,

“provides inmates in its custody a mechanism to challenge various conditions of

[their] confinement.” (Doc. No. 68 ¶ 4.) “Plaintiff is intimately familiar with the


3
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment shall
include a separate, short and concise statement of material facts responding to the numbered
paragraphs set forth in the statement [of material facts filed by the moving party] . . . as to which
it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1. The Rule further
requires the inclusion of references to the parts of the record that support the statements. Id.
Finally, the Rule states that the statement of material facts required to be served by the moving
party will be deemed to be admitted unless controverted by the statement required to be served by
the opposing party. See id. Unless otherwise noted, the background herein is derived from
Defendants’ Rule 56.1 statement of material facts. (Doc. No. 68.) While Plaintiff did file a
response to Defendants’ motion, in which he includes a “statement of facts” (Doc. No. 78 at 4),
his statement of disputed factual issues is not a response to Defendants’ statement of facts that
complies with Local Rule 56.1. Accordingly, unless otherwise noted, the Court deems the facts
set forth by Defendants to be undisputed. See Fed. R. Civ. P. 56(e)(2); M.D. Pa. L.R. 56.1; United
States v. Alberto, No. 3:18-cv-1014, 2020 WL 730316, at *2 (M.D. Pa. Feb. 13, 2020) (concluding
that the “[f]ailure to file this [responsive statement of material facts] results in admission of the
moving party’s statement of facts”).
                                                 8
DOC’s administrative remedy process and, during his incarceration, has filed more

than 250 grievances.” (Id. ¶ 5.) On June 25, 2019, Plaintiff was placed in grievance

restriction, “as provided for in DC-ADM 804 § 3A[,] due to his prior filing [of] five

(5) frivolous grievances within a 30-day period.” (Id. ¶ 6.) This restriction period

continued until September 25, 2019. (Id.) Although “Plaintiff could appeal being

placed on grievance restriction by writing to the Facility Manager within 15 working

days from the date of the notice of a grievance restriction, Plaintiff did not take any

such appeal.” (Id. ¶ 7.) Plaintiff was not precluded from filing grievances while

under grievance restriction; instead, “he was limited to filing ‘no more than one

grievance each 15 working days.’” (Id. ¶ 8.)

      “Plaintiff did not file any grievances between the dates of June 27, 2019 and

July 13, 2019.” (Id. ¶ 9.) While he was on grievance restriction, he filed seven (7)

grievances, including Grievance No. 817128 regarding conditions of confinement.

(Id. ¶ 10.) This grievance “was rejected on August 12, 2019 because it was not

submitted within fifteen (15) working days of the events upon which the claims were

based.” (Id. ¶ 11.) Plaintiff submitted a request on August 14, 2019, asking

Defendant Mason about the rejection of Grievance No. 817128.               (Id. ¶ 12.)

Defendant Mason responded on August 16, 2019, advising Plaintiff to resubmit his

grievance and explain why it was timely. (Id. ¶ 13.)

                                          9
      Plaintiff resubmitted Grievance No. 817128 after filing his initial complaint

in this matter on August 30, 2019. (Id. ¶ 14.) His resubmitted grievance “identified

only ‘Security,’ ‘Captain Eustice,’ and ‘Superintendent Mason,’ and alleged they

‘failed to report abuse,’ subjected Plaintiff to ‘torture,’ and refused to give Plaintiff

liquids leading to a medical emergency, causing him to ‘cramp up, shortness of

breath and chest pains.’” (Id. ¶ 15.) Plaintiff’s resubmitted grievance was denied

on September 25, 2019. (Id. ¶ 16.) Plaintiff appealed the denial to Defendant Mason

on September 26, 2019. (Id. ¶ 17.) She denied the appeal on October 29, 2019. (Id.

¶ 18.) Plaintiff mailed an appeal of that denial to the Secretary’s Office for Inmate

Grievances and Appeals (“SOIGA”) on October 30, 2019, but he did not include a

copy of the resubmitted grievance. (Id. ¶ 19.) SOIGA responded to Plaintiff’s

appeal on November 20, 2019, “informing him of the need to provide a copy of that

Resubmitted Grievance No. 817128.” (Id. ¶ 20.) Plaintiff responded on November

23, 2019, but did not provide a copy of the resubmitted grievance. (Id. ¶ 21.)

Plaintiff never sent SOIGA a copy of the resubmitted grievance. (Id. ¶ 22.) SOIGA

dismissed Plaintiff’s appeal on January 14, 2020. (Id. ¶ 23.)

      Plaintiff’s allegations “involve his time in the A-ISO cell at SCI Retreat where

he was placed at 10:47 am on June 27, 2019.” (Id. ¶ 3.) Defendants aver that

Plaintiff cannot produce admissible evidence to support his claims that: (1)

                                           10
Defendants denied him liquid between June 27-29, 2019; (2) turned off his cell water

between June 27-29, 2019; and (3) tried to kill him by dehydration between June 27-

29, 2019. (Id. ¶ 24-44.) They also aver that Plaintiff cannot produce admissible

evidence to support his claim that he suffered a medical emergency on June 29-30,

2019. (Id. ¶ 45.)

IV.   DISCUSSION

      Defendants assert that they are entitled to summary judgment because: (1)

Plaintiff failed to exhaust his administrative remedies; and (2) Plaintiff cannot

produce any competent evidence to support his Eighth Amendment claims. (Doc.

No. 73 at 9.) The Court considers these arguments in turn below.

      A.     Administrative Exhaustion

      Pursuant to the Prison Litigation Reform Act (“PLRA”), a prisoner must

pursue all available avenues of relief through the applicable grievance system before

initiating a federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner,

532 U.S. 731, 741 n.6 (2001) (“[A]n inmate must exhaust irrespective of the forms

of relief sought and offered through administrative avenues.”). Section 1997e

provides, in relevant part, that “[n]o action shall be brought with respect to prison

conditions under [S]ection 1983 of this title, or any other [f]ederal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative

                                          11
remedies as are available are exhausted.” See 42 U.S.C. § 1997e(a). The exhaustion

requirement is mandatory. See Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007);

see also Booth, 532 U.S. at 742 (holding that the exhaustion requirement of the

PLRA applies to grievance procedures “regardless of the relief offered through

administrative procedures”).

      The Third Circuit has further provided that there is no futility exception to

Section 1997e’s exhaustion requirement. See Nyhuis v. Reno, 204 F.3d 65, 75-76

(3d Cir. 2000). Courts have typically required across-the-board exhaustion by

inmates seeking to pursue claims in federal court. See id. Additionally, courts have

interpreted this exhaustion requirement as including a procedural default component,

holding that inmates must fully satisfy the administrative requirements of the inmate

grievance process before proceeding with a claim in federal court. See Spruill v.

Gillis, 372 F.3d 218 (3d Cir. 2004); see also Oriakhi v. United States, 165 F. App’x

991, 993 (3d Cir. 2006) (providing that “there appears to be unanimous circuit court

consensus that a prisoner may not fulfill the PLRA’s exhaustion requirement by

exhausting administrative remedies after the filing of the complaint in federal

court”). Courts have also concluded that inmates who fail to complete the prison

grievance process in a full and timely manner are barred from subsequently litigating

claims in federal court. See, e.g., Bolla v. Strickland, 304 F. App’x 22 (3d Cir. 2008).

                                          12
      This broad rule favoring full exhaustion allows for a narrowly-defined

exception; if the actions of prison officials directly caused the inmate’s procedural

default as to a grievance, the inmate will not be required to comply strictly with this

exhaustion requirement. See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000).

However, courts also recognize a clear “reluctance to invoke equitable reasons to

excuse [an inmate’s] failure to exhaust as the statute requires.” See Davis v.

Warman, 49 F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to exhaust

will be excused only “under certain limited circumstances,” see Harris v.

Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005), and an inmate may defeat a claim

of failure to exhaust only by showing “he was misled or that there was some

extraordinary reason he was prevented from complying with the statutory

mandate.” See Warman, 49 F. App’x at 368.

      In the absence of competent proof that an inmate was misled by corrections

officials, or some other extraordinary circumstances warranting a departure from

strict compliance with the exhaustion requirement, courts frequently reject inmate

requests for their failure to exhaust to be excused. An inmate, therefore, may not

excuse a failure to comply with these grievance procedures in a timely manner by

simply claiming that his efforts constituted “substantial compliance” with this

statutory exhaustion requirement. See Harris, 149 F. App’x at 59. Furthermore, an

                                          13
inmate may not avoid this exhaustion requirement by merely alleging that the

administrative policies were not clearly explained to him. See Warman, 49 F. App’x

at 368. Consequently, an inmate’s confusion regarding these grievances procedures

does not, alone, excuse a failure to exhaust. See Casey v. Smith, 71 F. App’x 916

(3d Cir. 2003); see also Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t

is well established that ‘ignorance of the law, even for an incarcerated pro se

petitioner, generally does not excuse prompt filing.’” (citations omitted)).

      Recently, the Supreme Court considered what renders administrative

remedies unavailable to an inmate such that a failure to exhaust may be excused.

See Ross v. Blake, 136 S. Ct. 1850 (2016). The Court noted “three kinds of

circumstances in which an administrative remedy, although officially on the books,

is not capable of use to obtain relief.” See id. at 1859. First, an administrative

procedure is not available “when (despite what regulations or guidance materials

may promise) it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” See id. Second, a procedure

is not available when it is “so opaque that it becomes, practically speaking, incapable

of use.” See id. Finally, a procedure is unavailable when “prison administrators

thwart inmates from taking advantage of a grievance process through machination,

misinterpretation, or intimidation.” See id. at 1860. However, “once the defendant

                                          14
has established that the inmate failed to resort to administrative remedies, the onus

falls on the inmate to show that such remedies were unavailable to him.” See Rinaldi

v. United States, 904 F.3d 257, 268 (3d Cir. 2018). The Third Circuit recently

established that:

      to defeat a failure-to-exhaust defense based on a misrepresentation by
      prison staff, an inmate must show (1) that the misrepresentation is one
      which a reasonable inmate would be entitled to rely on and sufficiently
      misleading to interfere with a reasonable inmate’s use of the grievance
      process, and (2) that the inmate was actually misled by the
      misrepresentation.

Hardy v. Shaikh, 959 F.3d 578, 588 (3d Cir. 2020).

      Defendants maintain that they are entitled to summary judgment because

Plaintiff failed to file any grievance within the fifteen (15)-day time period for doing

so and failed to appeal the rejection of his untimely-filed grievance before

commencing this action. (Doc. No. 73 at 10-13.) The record before the Court

indicates that Plaintiff filed Grievance No. 817128 regarding the events raised in his

complaint on August 6, 2019. (Doc. No. 68 at 11.) This grievance “was rejected on

August 12, 2019 because it was not submitted within fifteen (15) working days of

the events upon which the claims were based.” (Id. ¶ 11.) Plaintiff submitted a

request on August 14, 2019, asking Defendant Mason about the rejection of

Grievance No. 817128. (Id. ¶ 12.) Defendant Mason responded on August 16, 2019,


                                          15
advising Plaintiff to resubmit his grievance and explain why it was timely. (Id.

¶ 13.)

         Plaintiff resubmitted Grievance No. 817128 after filing his initial complaint

in this matter on August 30, 2019. (Id. ¶ 14.) His resubmitted grievance “identified

only ‘Security,’ ‘Captain Eustice,’ and ‘Superintendent Mason,’ and alleged they

‘failed to report abuse,’ subjected Plaintiff to ‘torture,’ and refused to give Plaintiff

liquids leading to a medical emergency, causing him to ‘cramp up, shortness of

breath and chest pains.’” (Id. ¶ 15.) Plaintiff’s resubmitted grievance was denied

on September 25, 2019. (Id. ¶ 16.) Plaintiff appealed the denial to Defendant Mason

on September 26, 2019. (Id. ¶ 17.) She denied the appeal on October 29, 2019. (Id.

¶ 18.) Plaintiff mailed an appeal of that denial to the Secretary’s Office for Inmate

Grievances and Appeals (“SOIGA”) on October 30, 2019, but he did not include a

copy of the resubmitted grievance. (Id. ¶ 19.) SOIGA responded to Plaintiff’s

appeal on November 20, 2019, “informing him of the need to provide a copy of that

Resubmitted Grievance No. 817128.” (Id. ¶ 20.) Plaintiff responded on November

23, 2019, but did not provide a copy of the resubmitted grievance. (Id. ¶ 21.)

Plaintiff never sent SOIGA a copy of the resubmitted grievance. (Id. ¶ 22.) SOIGA

dismissed Plaintiff’s appeal on January 14, 2020. (Id. ¶ 23.)




                                           16
      While Plaintiff continued with the administrative exhaustion process after

initiating the above-captioned action, as noted above, “a prisoner may not fulfill the

PLRA’s exhaustion requirement by exhausting administrative remedies after the

filing of the complaint in federal court.” Oriakhi, 165 F. App’x at 993. Plaintiff,

however, argues that he tried to grieve in a timely fashion but was unable to because

his requests for grievance materials were denied on several occasions. (Doc. No. 78

at 7.) In support, Plaintiff has submitted copies of inmate requests, dated June 13,

2019, July 8, 2019, and July 15, 2019 in which he complained that several staff

members refused to provide grievance forms. (Doc. No. 78-1 at 12-14.) The Third

Circuit has recognized that refusing to provide appropriate grievance forms in

response to an inmate’s inquiries for such renders an administrative remedy system

unavailable. See Mitchell v. Horn, 318 F.3d 523, 529 (3d Cir. 2003).

      Plaintiff also suggests that Defendants thwarted the grievance process by

failing to treat his grievance as an allegation of abuse and following the procedures

set forth for such allegations in DC-ADM 001. (Doc. No. 78 at 9-10.) The record

reflects that Plaintiff marked his August 6, 2019 grievance with “notice of abuse” or

“notice of abuse/torture” on four (4) separate areas. (Doc. No. 78-1 at 16.) DC-

ADM 001 states that allegations of abuse may be reported: (1) verbally or in writing;

(2) by filing a grievance pursuant to DC-ADM 804; or (3) in writing to the DOC’s

                                         17
Office of Special Investigations and Intelligence. (Doc. No. 78-1 at 19.) However,

in the event that the inmate chooses to report the alleged abuse by filing a grievance

under DC-ADM 804, the allegations are still handled in accordance with DC-ADM

001’s procedures. (Doc. No. 68 at 24.) If a grievance dealing with allegations of

abuse is rejected, the Grievance Coordinator is to immediately forward a copy of the

grievance to the Security Office to be investigated in accordance with DC-ADM

001. (Id. at 25.)

      The Third Circuit “has not considered whether a Pennsylvania prisoner can

exhaust these administrative remedies through DC-ADM 001, nor what steps would

be necessary for the procedure.” Victor v. Lawlor, 565 F. App’x 126, 129 (3d Cir.

2014). However, “many District Courts in Pennsylvania have found that allegations

of abuse do not have to be filed through all levels of the DC-ADM 804 system if the

inmate reports abuse through DC-ADM 001. In most instances, the District Courts

assumed DC-ADM 001 to be an alternative to DC-ADM 804.” Freeman v. Wetzel,

No. 17-1506, 2020 WL 6730897, at *13 (W.D. Pa. Aug. 6, 2020) (collecting cases),

Report and Recommendation adopted, 2020 WL 5362050 (W.D. Pa. Sept. 8, 2020).

Here, Plaintiff suggests that the grievance process was thwarted because his initial

grievance was not properly treated as an allegation of abuse under DC-ADM 001.

The Third Circuit has held that the PLRA “requires strict compliance by prison

                                         18
officials with their own policies.” Shifflett v. Korszniak, 934 F.3d 356, 367 (3d Cir.

2019).

      Defendants have not filed a reply brief and, therefore, have not responded to

Plaintiff’s arguments regarding administrative exhaustion. Given the state of the

record, the Court concludes that a genuine issue of fact exists as to whether the

grievance process was rendered unavailable to Plaintiff such that his failure to timely

exhaust his claims could be excused. Moreover, the record suggests that Plaintiff

may have exhausted his claim pursuant to DC-ADM 001. Thus, the Court declines

to grant summary judgment on the basis that Plaintiff failed to properly exhaust his

administrative remedies. Accordingly, the Court considers the merits of Plaintiff’s

claims below.

      B.     Eighth Amendment Claims

      The Eighth Amendment prohibits the infliction of cruel and unusual

punishment on prisoners. There are several types of Eighth Amendment claims,

including claims alleging: denial of, or inadequate access to, medical care; exposure

to adverse conditions of confinement; and the use of excessive force by prison

guards.    An Eighth Amendment claim includes both objective and subjective

components. See Wilson v. Seiter, 501 U.S. 294, 298 (1991). Serious hardship to

the prisoner is required to satisfy the Eighth Amendment’s objective component.

                                          19
See id. The subjective component is met if the person or persons causing the

deprivation acted with “a sufficiently culpable state of mind.” See id.

                   a.     Conditions of Confinement

      In order to succeed on a claim as to one’s conditions of confinement, a

plaintiff must establish that: “(1) he was incarcerated under conditions imposing a

substantial risk of serious harm, (2) the defendant-official was deliberately

indifferent to that substantial risk to his health and safety, and (3) the defendant-

official’s deliberate indifference caused him harm.” See Bistrian v. Levi, 696 F.3d

352, 367 (3d Cir. 2015), abrogated on other grounds by Mack v. Yost, 968 F.3d 311

(3d Cir. 2020). “[T]he Constitution does not mandate comfortable prisons.” Rhodes

v. Chapman, 452 U.S. 337, 349 (1981). Therefore, conditions of imprisonment

violate the Eighth Amendment only if they, “alone or in combination . . . deprive

inmates of the minimal civilized measures of life’s necessities.” See id. at 347. Such

necessities include “adequate food, clothing, shelter, and medical care.” See Farmer

v. Brennan, 511 U.S. 825, 832 (1994). Thus, “extreme deprivations are required to

make out a conditions-of-confinement claim.” See Hudson v. McMillian, 503 U.S.

1, 9 (1992). However, “[s]ome conditions of confinement may establish an Eighth

Amendment violation ‘in combination’ when each would not do so alone, but only

when they have a mutually enforcing effect that produces the deprivation of a single,

                                         20
identifiable human need such as food, warmth, or exercise.” Mammana v. Fed.

Bureau of Prisons, 934 F.3d 368, 372 (3d Cir. 2019) (quoting Wilson, 501 U.S. at

304 and Rhodes, 452 U.S. at 347).

      It is without question that access to water is one of the “minimal civilized

measure[s] of life’s necessities.” Rhodes, 452 U.S. at 347. From the record before

the Court, however, there is no genuine issue of material fact as to whether

Defendants deliberately denied Plaintiff access to water. Nothing in the record

before the Court suggests that Defendants turned off the water to Plaintiff’s cell

between June 27-29, 2019.         Rather, the record establishes that Plaintiff had

complained that the water pressure in the A-ISO cell was “higher than normal.”

(Doc. No. 73 at 27.) The water pressure issue became the subject of World Order

2019-RET-3169. (Id.) The Work Order “indicate[d] that plumbing maintenance

staff determined a part was needed to be replaced to correct the issue, with said

replacement being completed on July 2, 2019.” (Id.)

      Moreover, the record demonstrates that Plaintiff was under constant watch by

medical staff for the entire time he was in the A-ISO cell. Plaintiff’s medical records

indicate that at no time did he ask for water or indicate that he had no access to water.

(Doc. No. 83-1.) At one point, medical staff noted that Plaintiff’s paper smock was

“wet and torn.” (Id. at 50.) At 4:30 a.m. on June 29, 2019, Plaintiff was removed

                                           21
from the cell and drank three (3) eight-ounce cups of water. (Id. at 57.) He stated,

“Thank you I told you the water didn’t work right.” (Id.) This statement, however,

does not suggest that Plaintiff was completely deprived of water during his time in

the A-ISO cell. At no time did medical staff note that Plaintiff exhibited signs of

medical distress. (Doc. No. 83-1.)

      In sum, Plaintiff has presented no evidence that creates a genuine issue of

material fact as to whether Defendants deliberately deprived him of water during his

time in the A-ISO cell. Rather, the record suggests that while there was a water

pressure issue in the cell, Plaintiff was not completely deprived of water during this

period. Moreover, Plaintiff was constantly monitored by medical staff, and while

he received water at 4:30 a.m. on June 29, 2019, his medical records indicate that he

never asked for water or fluids before then. Given the state of the record, the Court

cannot conclude that the conditions of confinement violated Plaintiff’s Eighth

Amendment rights. See Collier v. Adams, 602 F. App’x 850, 853 (3d Cir. 2015)

(affirming grant of summary judgment because the record indicated that the inmate-

plaintiff never asked for water or fluids and was constantly monitored by medical

staff during his 77-hour hunger strike). The Court, therefore, will grant summary

judgment to Defendants with respect to Plaintiff’s Eighth Amendment conditions of

confinement claim.

                                         22
                    b.     Denial of Medical Care

      In the context of medical care, the Eighth Amendment “requires prison

officials to provide basic medical treatment to those whom it has incarcerated.”

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). In order to establish an Eighth

Amendment deliberate indifference claim, a claimant must demonstrate “(i) a

serious medical need, and (ii) acts or omissions by prison officials that indicate

deliberate indifference to that need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d

575, 582 (3d Cir. 2003).

      Deliberate indifference has been found “where the prison official (1) knows

of a prisoner’s need for medical treatment but intentionally refuses to provide it; (2)

delays necessary medical treatment based on a non-medical reason; or (3) prevents

a prisoner from receiving needed or recommended medical treatment.” Rouse, 182

F.3d at 197. The “deliberate indifference” prong of the Eighth Amendment test

requires that the defendant actually know of and disregard “an excessive risk to

inmate health or safety.” Farmer, 511 U.S. at 837. Circumstantial evidence can

establish subjective knowledge if it shows that the excessive risk was so obvious that

the official must have known about it. See Beers-Capitol, 256 F.3d at 133 (citing

Farmer, 511 U.S. at 842)). Moreover, “[i]f a prisoner is under the care of medical

experts . . . a non-medical prison official will generally be justified in believing that

                                           23
the prisoner is in capable hands.” Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004).

Accordingly, “absent a reason to believe (or actual knowledge) that prison doctors

or their assistants are mistreating (or not treating) a prisoner, a non-medical prison

official . . . will not be chargeable with the Eighth Amendment scienter requirement

of deliberate indifference.” Id.

      Plaintiff appears to suggest that Defendants were deliberately indifferent to

his medical needs, arguing that he suffered a medical emergency as a result of not

being provided water. He asserts that RN Sharon Nichol noted that he was removed

from his cell as a result of dehydration on June 29, 2019. (Doc. No. 78 at 10.)

Plaintiff’s medical records, however, indicate that he was under observation by

medical staff during his time in the A-ISO cell. (Doc. No. 78-1 at 1-9.) There is no

indication in these records that RN Nichol noted that Plaintiff was dehydrated during

this time.   In any event, Plaintiff has presented no evidence suggesting that

Defendants, who are not medical providers, had “reason to believe (or actual

knowledge) that prison doctors or their assistance [were] mistreating (or not

treating)” him.” Spruill, 372 F.3d at 236. Absent such evidence, Defendants cannot

be charged “with the Eighth Amendment scienter requirement of deliberate

indifference.” Id. The Court, therefore, will grant summary judgment to Defendants

with respect to Plaintiff’s denial of medical care claims.

                                          24
V.    CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment (Doc.

No. 66) will be granted. An appropriate Order follows.

                                            s/ Sylvia H. Rambo
                                            United States District Judge

Date: May 6, 2021




                                       25
